 Case: 3:20-cv-00055-DCR Doc #: 25 Filed: 03/29/21 Page: 1 of 3 - Page ID#: 690




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Frankfort)

  SUSAN UPCHURCH,                                )
                                                 )
         Plaintiff,                              )      Civil Action No. 3: 20-055-DCR
                                                 )
  V.                                             )
                                                 )
  ANDREW M. SAUL, Commissioner of                )        MEMORANDUM ORDER
  Social Security,                               )
                                                 )
         Defendant.                              )

                                      *** *** *** ***
       Counsel for Plaintiff Susan Upchurch has filed a motion for attorneys’ fees pursuant to

the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. [Record No. 24] The motion

will be granted because Upchurch is the prevailing party in this action and has satisfied all

requirements for obtaining payment of fees and expenses under the EAJA.

       Upchurch filed this action on July 13, 2020, alleging that the Commissioner of Social

Security’s denial of benefits was contrary to applicable law. Specifically, she suggested that

the Administrative Law Judge’s decision was not supported by substantial evidence. [See

Record No. 17] On January 15, 2021, the Commissioner moved to remand this matter for

further proceedings pursuant to 42 U.S.C. § 405(g). [Record No. 19] The Court granted the

Commissioner’s motion and entered Judgment on March 10, 2021, reversing the

Commissioner’s administrative decision and remanding this action for further consideration.

       Upchurch now seeks to recover the fees her attorney, Karl E. Osterhout, accrued in

pursuit of her claims. Her attorney seeks $3,800.00 for 30.4 hours of work at a rate of $125.00

per hour. Upchurch also indicates that the Commissioner does not oppose the petition.
                                             -1-
 Case: 3:20-cv-00055-DCR Doc #: 25 Filed: 03/29/21 Page: 2 of 3 - Page ID#: 691




       The EAJA requires payment of fees and expenses to the prevailing party in an action

against the United States unless the government’s position was substantially justified. 28

U.S.C. § 2412(d)(1)(A). The amount of fees awarded “shall be based upon prevailing market

rates for the kind and quality of the services furnished . . . [but] shall not [exceed] $125 per

hour unless the court determines that an increase in the cost of living or a special factor . . .

justifies a higher fee.” § 2412(d)(2)(A). An application for fees must include: “(1) a showing

that the applicant is a prevailing party; (2) a showing that the applicant is eligible to receive an

award . . . and (3) a statement of the amount sought together with an itemized account of time

expended and rates charged.” Scarborough v. Principi, 541 U.S. 401, 408 (2004) (citing §

2412(d)(1)(B)).    The party also must allege that the United States’ position was not

substantially justified. Id.

       Upchurch’s application satisfies these requirements. First, she is a prevailing party

following this Court’s remand under sentence four of 42 U.S.C. § 405(g). See Turner v.

Comm’r of Soc. Sec., 680 F.3d 721, 723 (6th Cir. 2012) (“A sentence four remand makes the

plaintiff a ‘prevailing party’ under the EAJA.”). Second, Upchurch is eligible to receive an

award under the EAJA because her “net worth did not exceed $2,000,000 at the time the civil

action was filed.” See § 2412(d)(2)(B); [Record No. 24, ¶ 6] Additionally, her attorney has

provided an itemized account of the time expended on this case and seeks payment at a rate of

$125.00 per hour for those hours. [Record No. 24-1] Finally, the application alleges that the

position of the United States was not substantially justified.

       The claimed number of hours is consistent with what would be expected in this case

and the Court finds that they are reasonable and compensable under the EAJA. Additionally,

the requested rate of payment is consistent with the prevailing market rates in the Eastern
                                               -2-
 Case: 3:20-cv-00055-DCR Doc #: 25 Filed: 03/29/21 Page: 3 of 3 - Page ID#: 692




District of Kentucky. Accordingly, the plaintiff will be awarded attorney’s fees in the amount

of $3,800.00, based on 30.4 hours of attorney work at a rate of $125.00 per hour. Counsel has

requested that the fees be paid directly to Upchurch in accordance with the Treasury Offset

Program, 31 U.S.C. § 3716. See Astrue v. Ratfliff, 560 U.S. 586, 589 (2010) (“[A] § 2412(d)

fees award is payable to the litigant and is therefore subject to a Government offset to satisfy

pre-existing debt that the litigant owes to the United States.”).

       Based on the foregoing, it is hereby

       ORDERED that the plaintiff’s motion for attorney’s fees [Record No. 24] is

GRANTED. Plaintiff Susan Upchurch is awarded fees in the amount of $3,800.00, in

accordance with the Equal Access to Justice Act.

       Dated: March 29, 2021.




                                              -3-
